Citation Nr: 0612511	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a head injury with 
resulting headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran service connection for a head injury 
with headaches and dizziness.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in February 2000.  A 
transcript of the hearing is of record.  In January 2001, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in October 
2005.

In a March 2006 statement, the veteran raised the issues of 
service connection for hearing loss and tinnitus.  These 
issues are referred to the RO for proper development and 
adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current headaches and dizziness are not 
etiologically related to service.




CONCLUSION OF LAW

Headaches and dizziness were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 1997, prior to the enactment of the 
VCAA.  

An RO letter dated in May 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

The Board does note that the veteran has stated that he 
receives Social Security Administration (SSA) disability 
benefits, which were in part based upon his headaches.  
Although the RO was not able to obtain the medical records 
from the SSA, from which the veteran's disability benefits 
were determined, the Board notes that in an April 2003 letter 
from the Beckley Vet Center, it is noted that the veteran 
reported that his VA medical records were used to make the 
determination of the SSA disability benefits.  The Board 
finds that these VA medical records are already of record in 
the veteran's claims folder and that the lack of receipt of 
the veteran's SSA records does not cause any prejudice to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's current headaches and 
dizziness is not warranted.  As such, the Board notes that 
during the veteran's February 2000 Board hearing, he 
testified that he was hit in the forehead with a grenade 
during basic training, which resulted in him requiring 
stitches in his forehead.  He stated that he began having 
headaches about two months after the accident and received 
treatment for his headaches during service.  He also 
testified that he also began experiencing dizziness while in 
service.  Service medical records do not show that the 
veteran received treatment for headaches or dizziness; 
however, the medical records do show that in August 1970, the 
veteran had stitches removed from his forehead.  This 
occurred during the veteran's service.

Review of the veteran's VA outpatient treatment records from 
March 1997 to April 2004 show that he complained of headaches 
and dizziness and was diagnosed with migraine headaches, 
possibly tension.  Specifically, in July 1997, the veteran 
underwent a computed tomography (CT) scan of the head.  
Results were a negative conventional CT of the head.  In May 
2001, the veteran underwent an electroencephalogram (EEG) to 
determine whether he had any seizure activity.  The results 
showed that there were no problems demonstrated in the 
examination.  None of the VA outpatient treatment records 
made a finding that the veteran's current headaches and 
dizziness were related to his in-service head injury.

In March 1997, the veteran underwent VA examinations.  The 
general medical examination report showed that the veteran 
had dull frontal and occasional sharp headaches with 
dizziness, but no syncope.  The cranial nerves examination 
showed that the veteran reported no history of a serious head 
injury.  The diagnosis was chronic tension headaches.

A July 1998 general medical examination report shows that the 
veteran reported incurring a head injury from a hand grenade 
in 1970, which resulted in a laceration of the forehead that 
was sutured.  He also reported having migraine headaches 
since 1973 and was still having the headaches currently.  The 
diagnosis was migraine headaches.  A July 1998 neurological 
examination report shows that the veteran reported having 
recurrent headaches for many years and had recurrent 
dizziness, which had been off and on for the past few years.  
In addition to the in-service head injury, the veteran 
reported an injury to his neck approximately six years ago.  
The pertinent diagnoses were recurrent dizziness, no specific 
cause apparent, and consider related to chronic anxiety 
disorder with depression; and chronic headaches, probably 
tension headaches with occasional migraine.

Finally, in April 2003, the veteran underwent a VA 
examination wherein he reported his in-service head injury.  
After examination and review of the claims folder, the VA 
examiner diagnosed the veteran with chronic headaches, 
mixture of tension and occasional migraine; status post 
forehead contusion with left forehead laceration in 1970.  
The examiner opined that the veteran's headaches were related 
to tension headaches, although he may suffer from occasional 
migraine when he had nausea and vomiting with photophobia.  
The examiner did not believe that the veteran's headaches 
were related to his previous head trauma in 1970 because the 
veteran's head injury was only mild, and the injury should 
not cause headaches lasting for so many years.

The Board finds that the April 2003 VA examiner's opinion as 
to the etiology of the veteran's headaches is probative 
evidence to show that the veteran's current headaches are not 
related to his in-service head injury, as the VA physician's 
opinion was based on review of the veteran's claims folder 
and a physical examination.  In addition, there is no 
evidence in the claims folder to suggest that the veteran's 
current headaches are related to his in-service injury.  
Further, although the veteran asserts that he began having 
headaches soon after his in-service injury, the first 
evidence of a diagnosis of headaches or treatment for 
headaches is in March 1997, which is over 20 years after the 
veteran's discharge from service.  Moreover, the Court of 
Appeals for Veterans Claims has held that although the 
veteran is competent to give a lay opinion as to his 
symptoms, he does not have the necessary medical training and 
expertise to determine the cause of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Further, the July 1998 VA examiner found that the veteran's 
dizziness had no apparent cause, but could be related to the 
veteran's chronic anxiety disorder.  No opinion was rendered 
finding that the veteran's dizziness was related to his in-
service injury.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a head injury with resulting 
headaches and dizziness.




ORDER

Entitlement to service connection for a head injury with 
resulting headaches and dizziness is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


